Richard F. McGinty, OSB 860718
P.O. Box 12806
Salem, OR 97309
503-371-9636
Fax: 503-371-2879
richard@mcginty-belcher.com
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

DENNIS A. STEPHENS,                                  Case No.: 6:17-cv-01290-HZ

                       Plaintiff,                    ORDER
       v.

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.

       This Court, having considered the Plaintiff’s Motion, having reviewed the record, and

seeing no objection to Plaintiff’s Motion, finds the requested fee is reasonable and awards

Plaintiff an EAJA Attorney Fee in the amount of $6,266.87 pursuant to 28 U.S.C. § 2412, and

$400 for costs and expenses pursuant to 28 U.S.C. § 1920, for at total of $6,666.87, subject to

debt owed the U.S. Government pursuant to the Treasury Offset Program as discussed in Astrue

v. Ratliff, 130 S.Ct. 2521 (2010). If Plaintiff has no such Treasury debt then the EAJA fee check

shall be made out to Plaintiff’s attorney Richard F. McGinty, and mailed to Plaintiff’s attorney

at: PO Box 12806, Salem, OR 97309-0806. If Plaintiff has a Treasury debt then a check for any

remaining funds after offset of the Treasury debt shall be made out to Plaintiff and mailed to



Page -1-    ORDER                                                             6:17-cv-01290-HZ
Plaintiff's attorney at the address indicated above.

       IT IS SO ORDERED.

DATED: May ____, 2019.



                                               ____________________________________
                                               United States District Court Judge


Presented by:
Richard F. McGinty OSB #860718
503-371-9636
Of Attorneys for Plaintiff




Page -2-   ORDER                                                         6:17-cv-01290-HZ
